                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

DONNA SHEEDY,

                      Plaintiff,

v.                                                         Case No: 6:16-cv-1893-Orl-31GJK

ADVENTIST HEALTH SYSTEM
SUNBELT HEALTHCARE
CORPORATION, ADVENTIST
RETIREMENT BOARD, ADVENTIST
RETIREMENT PLAN
ADMINISTRATIVE COMMITTEE and
DOES 1-9,

                      Defendants.


                                             ORDER
       This matter is before the Court on Defendants’ Motion to Strike portions of Plaintiff’s

Third Amended Complaint and Motion to Dismiss (Doc. 122). Plaintiff filed a Memorandum in

response to the motion (Doc. 126) and Defendants filed a Reply (Doc. 129). For the reasons set

forth below, the Court will grant the motion and dismiss this case with prejudice.

       I.      Background

       The Plaintiff, Donna Sheedy, filed suit against Adventist Health Systems 1 (“AHS”), the

Adventist Retirement Board (“Retirement Board”), and the Adventist Retirement Plan

Administrative Committee (“Administrative Committee”), seeking relief concerning the Seventh

Day Adventist Hospital Retirement Plan (“Hospital Plan”). Doc. 116 ¶ 2. The Hospital Plan is a

defined-benefit pension plan that was established in 1980 and suspended in 1992. The Plan is

administered by the Retirement Board and the Hospital Plan Committee. The Plaintiff alleges,


       1
         AHS is a non-profit healthcare conglomerate with more than 80,000 employees,
operating in numerous states. Doc. 116 ¶ 44, 46.
among other things, that the Defendants violated the Employee Retirement Income Security Act

(“ERISA”).

       The Plaintiff first filed this lawsuit on October 28, 2016. Doc. 1. After identifying numerous

deficiencies, including a failure to establish standing and incorrectly including certain defendants in

various claims, the Court dismissed the First Amended Complaint without prejudice. The Plaintiff

then filed her Second Amended Complaint, later abandoning portions of those claims and leaving

the Court to ascertain which parts of which allegations remained. On March 25, 2019, the Court

dismissed the convoluted remains of Plaintiff’s Second Amended Complaint without prejudice and

gave the Plaintiff another chance to replead. Doc. 112. In that order, the Court warned the Plaintiff

that she should “draft any amended complaint carefully, considering whether she truly intends to

include each claim and defendant and avoiding shotgun-style pleading.” Id. at 3.

       In her Third Amended Complaint (Doc. 116), the Plaintiff added new allegations and legal

theories, but has failed to overcome the deficiencies that resulted in the dismissal of her prior

complaints. Accordingly, the Plaintiff’s Third Amended Complaint is also subject to dismissal.

       II.     Plaintiff’s Third Amended Complaint

       Count I is brought derivatively on behalf of the Hospital Plan and seeks declaratory relief

that the Hospital Plan is subject to ERISA and an order directing the Defendants to bring the Hospital

Plan into compliance with ERISA. Count II is brought derivatively on behalf of the Hospital Plan

and alleges violation of ERISA reporting and disclosure provisions with respect to annual reports

against the Retirement Board and the Administrative Committee. Count III is brought derivatively

on behalf of the Hospital Plan and alleges violation of ERISA reporting and disclosure provisions

with respect to notice of underfunding against AHS. Count IV is brought as a class action and alleges

violation of ERISA reporting and disclosure provisions with respect to funding notices against the

Retirement Board and the Administrative Committee. Count V is brought derivatively on behalf of


                                                 -2-
the Hospital Plan and alleges failure to provide minimum funding in violation of ERISA against

AHS, the Retirement Board, and the Administrative Committee. Count VI is brought as a class

action and seeks a civil money penalty against AHS, the Retirement Board, and the Administrative

Committee. Count VII is brought derivatively on behalf of the Hospital Plan and alleges breach of

fiduciary duty under ERISA against the Retirement Board and the Administrative Committee. Count

VIII is brought derivatively on behalf of the Hospital Plan and alleges breach of fiduciary duty under

ERISA by engaging in prohibited transactions against the Retirement Board and the Administrative

Committee. Count IX is brought derivatively on behalf of the Hospital Plan and seeks declaratory

relief that the Church Plan Exemption as applied to Defendants violated the Establishment Clause.

Count X is brought as a class action and alleges breach of contract and seeks specific performance

against AHS. Count XI is brought as a class action and alleges breach of fiduciary duty against the

Retirement Board and the Administrative Committee.

       III.    Legal Standards

       A. Motion to Dismiss

       In ruling on a motion to dismiss, the Court must view the complaint in the light most

favorable to the Plaintiff, see, e.g., Jackson v. Okaloosa County, Fla., 21 F.3d 1531, 1534 (11th Cir.

1994), and must limit its consideration to the pleadings and any exhibits attached thereto. See Fed.

R. Civ. P. 10(c); see also GSW, Inc. v. Long County, Ga., 999 F.2d 1508, 1510 (11th Cir. 1993).

The Court will liberally construe the complaint's allegations in the Plaintiff's favor. See Jenkins v.

McKeithen, 395 U.S. 411, 421 (1969). However, “conclusory allegations, unwarranted factual

deductions or legal conclusions masquerading as facts will not prevent dismissal.” Davila v. Delta

Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).

       In reviewing a complaint on a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), “courts must be mindful that the Federal Rules require only that the complaint contain ‘a


                                                 -3-
short and plain statement of the claim showing that the pleader is entitled to relief.’” U.S. v. Baxter

Intern., Inc., 345 F.3d 866, 880 (11th Cir. 2003) (citing Fed. R. Civ. P. 8(a)). This is a liberal

pleading requirement, one that does not require a plaintiff to plead with particularity every element

of a cause of action. Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001).

However, a plaintiff's obligation to provide the grounds for his or her entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554–555 (2007). The complaint's factual

allegations “must be enough to raise a right to relief above the speculative level,” id. at 555, and

cross “the line from conceivable to plausible.” Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009).

        B. Standing

        To have standing under Article III of the Constitution, a plaintiff must satisfy three elements:

First, the plaintiff must have suffered an “injury in fact”—an invasion of a legally protected interest

that is (a) concrete and particularized and (b) actual or imminent, rather than conjectural or

hypothetical. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). Allegations of future injury

can establish standing if the threat of injury is “certainly impending” or if there exists a “‘substantial

risk’ that harm will occur.” Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014)

(quoting Clapper v. Amnesty Int'l USA, 568 U.S. 398, 414 n.5 (2013)). Second, there must be a

causal connection between the injury and the conduct complained of; that is, the injury must be

fairly traceable to the challenged action of the defendant rather than the result of independent action

of a third party. Lujan, 504 U.S. at 560. And it must be likely, rather than merely speculative, that

the injury will be redressed by a favorable decision. Id. at 561. The party invoking the jurisdiction

of the federal courts has the burden of establishing each element. Id.

        As other courts have held, “individual plaintiffs bringing an action for monetary relief, even

one brought derivatively on behalf of a plan, must personally satisfy the requirements of Article


                                                  -4-
III.” Soehnlen v. Fleet Owners Ins. Fund, 844 F.3d 576, 584 (6th Cir. 2016); see also Loren v. Blue

Cross & Blue Shield of Mich., 505 F.3d 598, 608 (6th Cir. 2007); Cent. States Se. & Sw. Areas

Health & Welfare Fund v. Merck-Medco Managed Care, L.L.C., 433 F.3d 181, 200 (2d Cir. 2005);

Harley v. Minnesota Min. & Mfg. Co., 284 F.3d 901, 906 (8th Cir. 2002). A contrary decision would

compromise the primary goal of ERISA, which “‘is the protection of individual pension rights.’”

Harley v. Minnesota Min. & Mfg. Co., 284 F.3d 901, 907 (8th Cir. 2002) (quoting H.R. REP. NO.

93–533 (1974)).

       IV.     Analysis

       A. Motion to Dismiss

             1. Count I

       Count I is brought derivatively on behalf of the Hospital Plan and seeks declaratory relief

that the Hospital Plan is subject to ERISA and an order directing the Defendants to bring the Hospital

Plan into compliance with ERISA. In Count I, the Plaintiff simply incorporates dozens of paragraphs

from elsewhere in the Third Amended Complaint, quotes ERISA, and states what relief she seeks.

The Plaintiff does not allege any concrete or particularized injury to the Hospital Plan or to the

Plaintiff. Accordingly, Count I is due to be dismissed for a lack of standing.

             2. Counts II, III, and IV

       Counts II, III, and IV all deal with alleged procedural violations of ERISA. The Plaintiff

once again incorporates the paragraphs she incorporated in Count I, summarizes a provision from

ERISA, and states that the Retirement Board and the Administrative Committee failed to file annual

reports, failed to provide the Plaintiff and other class members with ERISA notices, and failed to

provide annual funding notices. The Defendants argue that such violations are insufficient, on their

own, to establish standing. It is true that “[a] plaintiff must suffer some harm or risk of harm from

the statutory violation to invoke the jurisdiction of a federal court.” Nicklaw v. Citimortgage, Inc.,


                                                 -5-
839 F.3d 998, 1003 (11th Cir. 2016). And while it is possible to suffer harm from a procedural

violation, the Plaintiff has not alleged any such harm with respect to Counts II, III, or IV. 2 The

Plaintiff contends that the deprivation of ERISA safeguards itself constitutes an injury-in-fact.

Perhaps so under certain circumstances, but the Court will not presume that any time there is a

procedural violation of ERISA, there is a corresponding concrete injury. The onus is on the Plaintiff

to plead any injuries suffered. Accordingly, Counts II, III, and IV are due to be dismissed for a lack

of standing.

               3. Count V

       Count V is brought derivatively on behalf of the Hospital Plan and alleges that AHS, the

Retirement Board, and the Administrative Committee failed to provide minimum funding in

violation of ERISA. Although the Plaintiff clearly alleges that the Hospital Plan is underfunded by

some standard, she does not adequately allege that the Hospital Plan is underfunded for purposes of

ERISA requirements. In the Memorandum in Opposition, the Plaintiff cites to numerous paragraphs

in support of her argument that she adequately alleged underfunding for purposes of ERISA. None

of those paragraphs make such an allegation. Further, the Plaintiff essentially concedes the

Defendants’ argument that, by ERISA standards, a plan is only “at risk” if it is below eighty percent,

and the Plaintiff alleged that, by the standard used by her expert, Mitchell Serota, the Hospital Plan

was funded at 81%. Doc. 116 at 5. The Plaintiff has not adequately pleaded that the Hospital Plan

is underfunded for purposes of ERISA, and Count V is due to be dismissed.




       2
          With respect to Counts II and III, which are brought derivatively on behalf of the
Hospital Plan, the Plaintiff does not explain how any procedural violations injured the Hospital
Plan. Indeed, the Plaintiff does not allege any concrete or particularized injury to the Hospital Plan
or to the Plaintiff in Counts II, III, or IV.

                                                 -6-
            4. Count VI

       Count VI is brought as a class action and seeks a civil money penalty against AHS, the

Retirement Board, and the Administrative Committee. Count VI suffers from the same problems as

Counts II, III, and IV. Although the Plaintiff has alleged a procedural violation, she must also allege

an injury. Because the Plaintiff has not done so, Count VI is due to be dismissed.

            5. Counts VII and VIII

       Count VII is brought derivatively on behalf of the Hospital Plan and alleges breach of

fiduciary duty against the Retirement Board and the Administrative Committee. Count VIII is

brought derivatively on behalf of the Hospital Plan and alleges breach of fiduciary duty by engaging

in prohibited transactions against the Retirement Board and the Administrative Committee. There

is no allegation in Count VII or VIII that is specific to any individual defendant. The Court has

previously warned the Plaintiff about this. Because the allegations in Counts VII and VIII fail to

distinguish between the Retirement Board and the Administrative Committee, Counts VII and VIII

fail to put the defendants on sufficient notice of the allegations against them. Counts VII and VIII

are due to be dismissed.

            6. Count IX

       Count IX is brought derivatively on behalf of the Hospital Plan and seeks declaratory relief

that the Church Plan Exemption as applied to Defendants violated the Establishment Clause. The

Plaintiff does not allege any concrete or particularized injury to the Hospital Plan or to the Plaintiff.

Accordingly, Count IX is due to be dismissed for a lack of standing.

            7. Count X

       Count X is brought as a class action and alleges breach of contract (alternatively, express

and implied) and seeks specific performance against AHS. The Plaintiff appears to concede that

there was no breach of an express contract; she does not respond to the Defendants’ arguments at


                                                  -7-
all. 3 Even if she did not abandon the claim, the allegations are not specific enough to plead breach

of an express contract.

       The Plaintiff’s implied breach alternative claim also fails. It is obvious from the pleadings

that the Plaintiff firmly believes there is a written pension plan document and describes it as

representing a contract between the parties. Nowhere does the Plaintiff allege that the written

pension plan document does not exist. Accordingly, the Plaintiff has failed to state a claim for breach

of an implied contract, as the law will not recognize a contract implied in fact where there is an

express contract. See Baron v. Osman, 39 So. 3d 449, 451 (Fla. 5th DCA 2010).

             8. Count XI

       Count XI is brought as a class action and alleges a state law claim for breach of fiduciary

duty against the Retirement Board and the Administrative Committee. There is no allegation in

Count XI that is specific to any individual defendant. The Court has previously warned the Plaintiff

about this. Because the allegations in Count XI fail to distinguish between the Retirement Board

and the Administrative Committee, Count XI fails to put the defendants on sufficient notice of the

allegations against them. Count XI is due to be dismissed.

       B. Motion to Strike

       Because the Court finds that the Third Amended Complaint should be dismissed in full, it

need not address the Motion to Strike.

       V.      Conclusion

       Over the past two years, Plaintiff has been given numerous opportunities to plead a viable

claim. She has failed to do so and the time has come to dismiss this suit with prejudice. It is,

therefore,



       3
        The Plaintiff has readily abandoned claims in past responses, so such abandonment
would not be out of the ordinary.

                                                 -8-
        ORDERED that the Motion to Dismiss (Doc. 122) is GRANTED.           Plaintiff’s Third

Amended Complaint (Doc. 116) is DISMISSED with prejudice, and the Clerk is directed to close

the file.

        DONE and ORDERED in Chambers, Orlando, Florida on January 7, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                            -9-
